           Case 5:19-cv-01417-JGB-SHK Document 18 Filed 10/04/19 Page 1 of 11 Page ID #:57



                   1   OGLETREE, DEAKINS, NASH,
                       SMOAK & STEWART, P.C.
                   2   AMBER L. ROLLER, CA Bar No. 273354
                       amber.roller@ogletree.com
                   3   J. NICHOLAS MARFORI, CA Bar No. 311765
                       nicholas.marfori@ogletree.com
                   4   400 South Hope Street, Suite 1200
                       Los Angeles, California 90071
                   5   Telephone: 213-239-9800
                       Facsimile: 213-239-9045
                   6
                     Attorneys for Defendants
                   7 HOMETOWN BUFFET, INC. (erroneously sued as
                     BUFFETS HOLDINGS, LLC) and BLUE BANNER
                   8 PROPERTIES, LLC

                   9                           UNITED STATES DISTRICT COURT
                  10                      CENTRAL DISTRICT OF CALIFORNIA
                  11

                  12   JAMES RUTHERFORD, an individual, Case No. 5:19-cv-01417 JGB (SHKx)
                  13              Plaintiff,                    DEFENDANTS HOMETOWN BUFFET,
                                                                INC. AND BLUE BANNER
                  14                                            PROPERTIES, LLC’S ANSWER TO
                            v.
                                                                PLAINTIFF’S COMPLAINT
                  15
                     BUFFETS HOLDINGS, LLC, a
                  16 Minnesota limited liability company;
                     BLUE BANNER PROPERTIES, LLC, Complaint Filed: July 31, 2019
                  17 a California limited liability company; Trial Date:       None
                     and DOES 1-10, inclusive,               District Judge: Hon. Jesus G. Bernal
                  18                                                           Courtroom 1, Riverside
                                  Defendants.                Magistrate Judge: Hon. Shashi H.
                  19                                                           Kewalramani
                                                                               Courtroom 3 or 4,
                  20                                                           Riverside
                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28

                                                                              Case No. 5:19-cv-01417 JGB (SHKx)
40207562_2.docx                           DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT
           Case 5:19-cv-01417-JGB-SHK Document 18 Filed 10/04/19 Page 2 of 11 Page ID #:58



                   1         Defendants Hometown Buffet, Inc. (erroneously sued as Buffets Holdings,
                   2   LLC) (“Hometown Buffet”) and Blue Banner Properties, LLC (“Blue Banner”)
                   3   (collectively, “Defendants”), by and through the undersigned counsel, hereby answer
                   4   for themselves only the Complaint filed by plaintiff James Rutherford (“Plaintiff”) as
                   5   follows:
                   6                            ANSWER TO PARTY ALLEGATIONS
                   7         1.     Answering paragraph 1 of Plaintiff’s Complaint, Defendants lack
                   8   knowledge or information to admit or deny the allegations in this paragraph, and on
                   9   that basis deny all such allegations.
                  10         2.     Answering paragraph 2 of Plaintiff’s Complaint, Defendants admit that
                  11   Blue Banner owned the property located at 24990 Redlands Boulevard, Loma Linda,
                  12   California 92354 (the “Property”) on November 1, 2018 and in June 2019. Except as
                  13   expressly admitted, Defendants deny all of the remaining allegations in this
                  14   paragraph.
                  15         3.     Answering paragraph 3 of Plaintiff’s Complaint, Defendants admit that
                  16   Blue Banner currently owns the Property. Except as expressly admitted, Defendants
                  17   deny all of the remaining allegations in this paragraph.
                  18         4.     Answering paragraph 4 of Plaintiff’s Complaint, Defendants admit that
                  19   Hometown Buffet operated the “Hometown Buffet” restaurant located on the
                  20   Property (the “Restaurant”) on November 1, 2018 and in June 2019. Except as
                  21   expressly admitted, Defendants deny all of the remaining allegations in this
                  22   paragraph.
                  23         5.     Answering paragraph 5 of Plaintiff’s Complaint, Defendants admit that
                  24   Hometown Buffet currently operates the Restaurant. Except as expressly admitted,
                  25   Defendants deny all of the remaining allegations in this paragraph.
                  26         6.     Answering paragraph 6 of Plaintiff’s Complaint, Defendants lack
                  27   knowledge or information to admit or deny the allegations in this paragraph and, on
                  28   that basis, deny all such allegations.

40207562_2.docx
                                                                1               Case No. 5:19-cv-01417 JGB (SHKx)
                                            DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT
           Case 5:19-cv-01417-JGB-SHK Document 18 Filed 10/04/19 Page 3 of 11 Page ID #:59



                   1                ANSWER TO JURISDICTION & VENUE ALLEGATIONS
                   2          7.     Answering paragraph 7 of Plaintiff’s Complaint, Defendants admit that
                   3   this Court has subject matter jurisdiction over Plaintiff’s alleged Americans with
                   4   Disabilities Act claims. Except as expressly admitted, Defendants deny all of the
                   5   remaining allegations in this paragraph.
                   6          8.     In response to paragraph 8 of Plaintiff’s Complaint, Plaintiff merely
                   7   states legal conclusions that requires no response and the provision of the ADA
                   8   speak for itself.
                   9          9.     Answering paragraph 9 of Plaintiff’s Complaint, Defendants admit the
                  10   allegations in this paragraph, but deny that the underlying events occurred or give
                  11   rise to a cause of action. Except as expressly admitted, Defendants deny all of the
                  12   remaining allegations in this paragraph.
                  13                       ANSWER TO FACTUAL ALLEGATIONS
                  14          10.    Answering paragraph 10 of Plaintiff’s Complaint, Defendants lack
                  15   knowledge or information to admit or deny the allegations in this paragraph and, on
                  16   that basis, deny all such allegations.
                  17          11.    Answering paragraph 11 of Plaintiff’s Complaint, Defendants admit that
                  18   portions of the Restaurant and the Property are open to the public. Except as
                  19   expressly admitted, Defendants deny all of the remaining allegations in this
                  20   paragraph.
                  21          12.    Answering paragraph 12 of Plaintiff’s Complaint, Defendants admit that
                  22   parking spaces are available to Restaurant customers. Except as expressly admitted,
                  23   Defendants deny all of the remaining allegations in this paragraph.
                  24          13.    Answering paragraph 13 of Plaintiff’s Complaint, Defendants deny that
                  25   they do not provide accessible parking for customers of the Restaurant. Defendants
                  26   lack adequate knowledge or information to admit or deny the remaining allegations
                  27   in this paragraph and, on that basis, deny all such allegations.
                  28

40207562_2.docx
                                                                 2               Case No. 5:19-cv-01417 JGB (SHKx)
                                             DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT
           Case 5:19-cv-01417-JGB-SHK Document 18 Filed 10/04/19 Page 4 of 11 Page ID #:60



                   1         14.    Answering paragraph 14 of Plaintiff’s Complaint, Defendants deny that
                   2   they do not provide accessible parking for customers of the Restaurant. Plaintiff’s
                   3   allegations regarding grab bars, paper seat covers, and water supply and drainpipes
                   4   under the sink are so ambiguous and nonsensical that they render Defendants unable
                   5   to respond, and on that basis, Defendants deny such allegations. Defendants lack
                   6   adequate knowledge or information to admit or deny the remaining allegations in this
                   7   paragraph and, on that basis, deny all such allegations.
                   8         15.    Defendants deny the allegations in paragraph 15 of Plaintiff’s
                   9   Complaint.
                  10         16.    Defendants deny the allegations in paragraph 16 of Plaintiff’s
                  11   Complaint.
                  12         17.    Defendants deny the allegations in paragraph 17 of Plaintiff’s
                  13   Complaint.
                  14         18.    Defendants deny the allegations in paragraph 18 of Plaintiff’s
                  15   Complaint.
                  16         19.    Defendants deny the allegations in paragraph 19 of Plaintiff’s
                  17   Complaint, including that the alleged barriers exist.
                  18         20.    Defendants deny the allegations in paragraph 20 of Plaintiff’s
                  19   Complaint, including that the alleged barriers exist.
                  20         21.    Answering paragraph 21 of Plaintiff’s Complaint, Defendants lack
                  21   knowledge or information to admit or deny the allegations in this paragraph and, on
                  22   that basis, deny all such allegations.
                  23         22.    Defendants deny the allegations in paragraph 22 of Plaintiff’s
                  24   Complaint, including that the alleged barriers exist.
                  25         23.    Answering paragraph 23 of Plaintiff’s Complaint, Defendants deny that
                  26   the Restaurant is inaccessible to Plaintiff. Defendants lack knowledge or
                  27   information to admit or deny the remaining allegations in this paragraph and, on that
                  28   basis, deny all such allegations.

40207562_2.docx
                                                                3               Case No. 5:19-cv-01417 JGB (SHKx)
                                            DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT
           Case 5:19-cv-01417-JGB-SHK Document 18 Filed 10/04/19 Page 5 of 11 Page ID #:61



                   1         24.    Answering paragraph 24 of Plaintiff’s Complaint, Defendants deny that
                   2   they have evaded or violated federal or state law. Defendants lack knowledge or
                   3   information to admit or deny the remaining allegations in this paragraph and, on that
                   4   basis, deny all such allegations.
                   5         25.    Answering paragraph 25 of Plaintiff’s Complaint, Defendants deny that
                   6   the Restaurant is inaccessible to Plaintiff. Defendants lack knowledge or information
                   7   to admit or deny the remaining allegations in this paragraph and, on that basis, deny
                   8   all such allegations.
                   9         26.    Defendants deny the allegations in paragraph 26 of Plaintiff’s
                  10   Complaint.
                  11         27.    Answering paragraph 27 of Plaintiff’s Complaint, Defendants deny that
                  12   the alleged barriers or violations exist. Defendants lack knowledge or information to
                  13   admit or deny the remaining allegations in this paragraph and, on that basis, deny all
                  14   such allegations.
                  15         28.    Answering paragraph 28 of Plaintiff’s Complaint, Defendants deny that
                  16   the alleged barriers or violations exist. Defendants lack knowledge or information to
                  17   admit or deny the remaining allegations in this paragraph and, on that basis, deny all
                  18   such allegations.
                  19         29.    Defendants deny the allegations in paragraph 29 of Plaintiff’s
                  20   Complaint.
                  21         ANSWER TO FIRST CAUSE OF ACTION: VIOLATION OF THE
                  22                   AMERICAN WITH DISABILITIES ACT OF 1990
                  23         30.    Defendants incorporate here by reference their responses to the previous
                  24   paragraphs incorporated in paragraph 30 of Plaintiff’s Complaint.
                  25         31.    Answering paragraph 31 of Plaintiff’s Complaint, Plaintiff merely states
                  26   legal conclusions that require no response and the provisions of the Americans with
                  27   Disabilities Act of 1990 (“ADA”) with the supporting regulations and design
                  28   guidelines speak for themselves.

40207562_2.docx
                                                                   4               Case No. 5:19-cv-01417 JGB (SHKx)
                                               DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT
           Case 5:19-cv-01417-JGB-SHK Document 18 Filed 10/04/19 Page 6 of 11 Page ID #:62



                   1         32.    Answering paragraph 32 of Plaintiff’s Complaint, Plaintiff merely states
                   2   legal conclusions that require no response and the provisions of the ADA design
                   3   guidelines speak for themselves.
                   4         33.    Defendants deny the allegations in paragraph 33 of Plaintiff’s
                   5   Complaint.
                   6         34.    Answering paragraph 34 of Plaintiff’s Complaint, Plaintiff merely states
                   7   legal conclusions that require no response and the provisions of the ADA with the
                   8   supporting regulations and design guidelines speak for themselves.
                   9         35.    Answering paragraph 35 of Plaintiff’s Complaint, Defendants deny that
                  10   any unlawful barriers to Plaintiff’s access exist at the Restaurant. Defendants lack
                  11   knowledge or information to admit or deny the remaining allegations in this
                  12   paragraph and, on that basis, deny all such allegations.
                  13       ANSWER TO SECOND CAUSE OF ACTION: VIOLATION OF THE
                  14                              UNRUH CIVIL RIGHTS ACT
                  15         36.    Defendants incorporate here by reference their responses to the previous
                  16   paragraphs incorporated in paragraph 36 of Plaintiff’s Complaint.
                  17         37.    Answering the first sentence of paragraph 37 of Plaintiff’s Complaint,
                  18   Plaintiff merely states legal conclusions that require no response and the provisions
                  19   of the Civil Code speak for themselves. Defendants deny allegations in the second
                  20   sentence of paragraph 37 of Plaintiff’s Complaint.
                  21         38.    Defendants deny the allegations in paragraph 38 of Plaintiff’s
                  22   Complaint.
                  23         39.    Defendants deny the allegations in paragraph 39 of Plaintiff’s
                  24   Complaint.
                  25                          ANSWER TO PRAYER FOR RELIEF
                  26         40.    Defendants admit Plaintiff is seeking injunctive relief. Defendants deny
                  27   that Plaintiff is entitled to any relief and/or damages.
                  28

40207562_2.docx
                                                                 5               Case No. 5:19-cv-01417 JGB (SHKx)
                                             DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT
           Case 5:19-cv-01417-JGB-SHK Document 18 Filed 10/04/19 Page 7 of 11 Page ID #:63



                   1             41.   Defendants admit Plaintiff is seeking actual damages and statutory
                   2   minimum damages under the Unruh Civil Rights Act. Defendants deny that Plaintiff
                   3   is entitled to any such relief.
                   4             42.   Defendants admit Plaintiff is seeking an additional award of $4,000.00
                   5   per alleged violation. Defendants deny that Plaintiff is entitled to any such relief.
                   6             43.   Defendants admit Plaintiff is seeking attorneys’ fees, litigation
                   7   expenses, and costs of suit. Defendants deny that Plaintiff is entitled to any such
                   8   relief.
                   9                                       GENERAL DENIAL
                  10             All other allegations, not specifically admitted, are denied.
                  11                         ADDITIONAL AND SEPARATE DEFENSES
                  12             Defendants assert each of the following additional and separate defenses listed
                  13   below. Defendants reserve the right to amend, correct and/or withdraw any of their
                  14   additional and separate defenses.
                  15                             First Additional and Separate Defense
                  16             Plaintiff’s claims are barred to the extent that the barrier removal Plaintiff
                  17   seeks under the ADA in a facility built before January 26, 1993 is not “readily
                  18   achievable,” or easily accomplishable and able to be carried out without much
                  19   difficulty or expense when taking into account the cost of removal, Defendants’
                  20   financial resources and the effect on Defendants’ operations.
                  21                            Second Additional and Separate Defense
                  22             Plaintiff is not entitled to the injunctive relief he seeks because he lacks
                  23   standing to receive such relief.
                  24                             Third Additional and Separate Defense
                  25             Plaintiff’s claims are barred by the doctrine of mootness insofar as the barriers
                  26   to access alleged by Plaintiff, if there were any, have been or will be remediated
                  27   before this action is finally adjudicated.
                  28

40207562_2.docx
                                                                    6               Case No. 5:19-cv-01417 JGB (SHKx)
                                                DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT
           Case 5:19-cv-01417-JGB-SHK Document 18 Filed 10/04/19 Page 8 of 11 Page ID #:64



                   1                         Fourth Additional and Separate Defense
                   2         Plaintiff’s Complaint is barred to the extent the claims stated in the Complaint
                   3   are based on visits to the Restaurant or the Property more than two years before the
                   4   date the Complaint was filed. Cal. Civ. Proc. § 335.1; see, e.g., Californians for
                   5   Disability Rights, Inc. v. California Dept. of Transp., 2009 WL 2982840, *1 (N.D.
                   6   Cal. 2009) (California’s two-year limitations period for personal injury actions
                   7   applies to federal disability discrimination claims brought in California); Gatto v
                   8   County of Sonoma, 98 Cal. App. 4th 744, 754–760 (2002).
                   9                             Fifth Additional and Separate Defense
                  10         This Court lacks supplemental jurisdiction over Plaintiff’s state law claim, in
                  11   the event that Plaintiff’s federal law claim is dismissed, deemed moot or is otherwise
                  12   no longer at issue where retaining jurisdiction over the case would be inappropriate.
                  13                             Sixth Additional and Separate Defense
                  14         Plaintiff’s claims are barred to the extent that, with respect to any particular
                  15   architectural element of the Restaurant or the Property that departs from accessibility
                  16   guidelines, the Restaurant or the Property has provided “equivalent facilitation” in
                  17   the form of alternative designs and technologies that provide substantially equivalent
                  18   or greater access to and usability of the facility.
                  19                         Seventh Additional and Separate Defense
                  20         Plaintiff’s prayers for damages and injunctive relief are barred to the extent the
                  21   claimed violations are de minimis and non-actionable because they do not materially
                  22   impair Plaintiff’s use of an area for an intended purpose, or they were built within
                  23   construction industry tolerances.
                  24                         Eighth Additional and Separate Defense
                  25         Plaintiff’s Complaint fails to the extent that his sought-after alteration is
                  26   technically infeasible.
                  27   ///
                  28   ///

40207562_2.docx
                                                                 7               Case No. 5:19-cv-01417 JGB (SHKx)
                                             DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT
           Case 5:19-cv-01417-JGB-SHK Document 18 Filed 10/04/19 Page 9 of 11 Page ID #:65



                   1                            Ninth Additional and Separate Defense
                   2         Plaintiff’s claims are barred to the extent the barrier removal Plaintiff seeks
                   3   involve features of the Restaurant or the Property that were built before January 26,
                   4   1993, and were not altered within the meaning of the ADA or Title 24 and/or the
                   5   alterations did not trigger additional modifications, including because the
                   6   modifications sought will be disproportionate in cost or cost in excess of 20% of the
                   7   entire “alteration.”
                   8                            Tenth Additional and Separate Defense
                   9         Plaintiff’s claims are barred to the extent they rely on an alleged barrier where
                  10   the extent of any alleged variance from the applicable regulations and standards does
                  11   not exceed the range of allowable construction tolerance at the time of construction.
                  12                          Eleventh Additional and Separate Defense
                  13         Plaintiff has failed to mitigate or to reasonably attempt to mitigate his
                  14   damages, if any, particularly to the extent Plaintiff was aware of any alleged barriers
                  15   to access, and failed to use alternative accessible accommodations and/or means of
                  16   access, and to the extent Plaintiff alleges multiple claims for the same accessibility
                  17   violation on different occasions and failed to alter his conduct.
                  18                           Twelfth Additional and Separate Defense
                  19         Plaintiff’s claim under the Unruh Civil Rights Act is barred to the extent that it
                  20   interferes with Defendants’ compliance with laws and regulations that are equally
                  21   applicable to all persons.
                  22                          Thirteenth Additional and Separate Defense
                  23         Plaintiff’s Complaint and all purported claims for relief alleged in Plaintiff’s
                  24   Complaint are barred to the extent the alleged violations of law are excused,
                  25   exempted or justified under the statutes under which Plaintiff has sued, including by
                  26   the applicable edition of the California Building Code.
                  27   ///
                  28   ///

40207562_2.docx
                                                                   8               Case No. 5:19-cv-01417 JGB (SHKx)
                                               DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT
          Case 5:19-cv-01417-JGB-SHK Document 18 Filed 10/04/19 Page 10 of 11 Page ID #:66



                   1                        Fourteenth Additional and Separate Defense
                   2          Plaintiff’s claims are barred to the extent that defendant Blue Banner
                   3   Properties, LLC does not operate or control, nor have the right to operate and
                   4   control, portions of the Property owned, operated, leased or controlled by third
                   5   parties.
                   6                            Fifteenth Additional and Separate Defense
                   7          Plaintiff’s claims for damages in the Complaint against Defendants are barred,
                   8   in whole or in part, because Plaintiff’s injury or injuries, if any, was/were caused by
                   9   third parties acting outside the scope of agency, employment or control of
                  10   Defendants.
                  11                            Sixteenth Additional and Separate Defense
                  12          The Complaint, and all purported claims for relief alleged in the Complaint,
                  13   are barred by the doctrine of unclean hands by reason of Plaintiff’s conduct and
                  14   actions, and his pattern and practice of visiting places of public accommodation
                  15   without the intent of accessing goods and services and instead with the purpose of
                  16   filing lawsuits, such as the current action, and incurring damages.
                  17          WHEREFORE, Defendants pray as follows:
                  18          1.     That Plaintiff take nothing by way of his Complaint;
                  19          2.     That Plaintiff’s Complaint be dismissed in its entirety with prejudice;
                  20          3.     For entry of judgment in favor of Defendants, and against Plaintiff, on
                  21   all claims for relief;
                  22          4.     That Defendants be awarded costs of suit in this action;
                  23   ///
                  24   ///
                  25   ///
                  26   ///
                  27   ///
                  28   ///

40207562_2.docx
                                                                    9               Case No. 5:19-cv-01417 JGB (SHKx)
                                                DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT
          Case 5:19-cv-01417-JGB-SHK Document 18 Filed 10/04/19 Page 11 of 11 Page ID #:67



                   1         5.    That Defendants be awarded reasonable attorneys’ fees incurred in
                   2   defending this suit, as determined by the Court; and
                   3         6.    For such other and further relief as this Court may deem just and proper.
                   4

                   5                                         Respectfully submitted,
                   6   DATED: October 4, 2019                OGLETREE, DEAKINS, NASH, SMOAK &
                                                             STEWART, P.C.
                   7

                   8

                   9                                         By: /s/ Amber L. Roller
                                                                 Amber L. Roller
                  10                                             J. Nicholas Marfori
                  11                                         Attorneys for Defendants
                                                             HOMETOWN BUFFET, INC. (erroneously
                  12                                         sued as BUFFETS HOLDINGS, LLC) and
                                                             BLUE BANNER PROPERTIES, LLC
                  13

                  14

                  15
                                                                                                       40207562.2
                  16

                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28

40207562_2.docx
                                                              10               Case No. 5:19-cv-01417 JGB (SHKx)
                                           DEFENDANTS’ ANSWER TO PLAINTIFF’S COMPLAINT
